REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance.

The claims are allowable over the prior art of record because the prior art of record does not teach or suggest a developing cartridge comprising: a developing roller rotatable about an axis thereof: a developing frame body rotatably supporting the developing roller, the developing frame body including a toner chamber for containing toner, a first end, a second end opposite to the first end with respect to an axial direction of the developing roller, a top surface, and a bottom surface, with the top surface facing upward and the bottom surface facing downward when the developing cartridge is oriented with the developing roller positioned above the toner chamber; a guide projecting from the top surface or the bottom surface of the developing frame body in a direction crossing a direction of the axis of the developing roller; a first holder attached to the first end of the developing frame body, the first holder being movable relative to the developing frame body; and a second holder attached to the second end of the developing frame body, the second holder being movable relative to the developing frame body and the first holder.
The prior art of record does not teach the claimed guide member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG